Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.669 Filed 04/22/21 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 NORTHLAND RADIOLOGY,
 INC.,
                                         Case No. 4:20-cv-11091
           Plaintiff,                    District Judge Matthew F. Leitman
                                         Magistrate Judge Anthony P. Patti
 v.

 CORNERRA DOZIER,

           Consolidated
           Plaintiff,

v.

GREYHOUND LINES, INC.

           Defendant,

v.

GERALD J. SNYPE,

           Consolidated
           Defendant.
Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.670 Filed 04/22/21 Page 2 of 13




    ORDER GRANTING DEFENDANTS’ MARCH 23, 2021 MOTION TO
                    COMPEL (ECF No. 23)

      A.     Background

             1.     Dozier’s lawsuit (Case No. 4:20-cv-11600)

      On April 2, 2020, Cornerra Dozier filed a lawsuit in state court against

Gerald J. Snype and Greyhound Lines, Inc. based on an October 16, 2018 motor

vehicle collision. (ECF No. 1-2, ¶¶ 7-23 [Case No. 20-004868-NI (Wayne

County Circuit Court)].) The complaint sets forth several causes of action: (a)

breach of contract/no fault benefits; (b) attorney fees and statutory interest; (c)

request for declaratory judgment; (d) negligence as to both Defendants; (e) owner

liability MCL 257.401 as to Defendant Greyhound; and, (f) negligent

entrustment as to Defendant Greyhound. (ECF No. 1-2, ¶¶ 24-60.)

      Defendants removed the case to this Court on June 17, 2020.

             2.     Northland Radiology’s lawsuit (Case No. 4:20-cv-11091)

      Meanwhile, on April 6, 2020, Northland Radiology, Inc., as assignee of

Cornerra Jackson-Dozier, filed a lawsuit in state court against Greyhound Lines, Inc.

(ECF No. 1-2 [Case No. 20-004989-NF (Wayne County Circuit Court)].) Northland

Radiology’s causes of action are based on: (a) an assignment of rights; and, (b) a

direct cause of action. (ECF No. 1-2, PageID.11-15 ¶¶ 6-27; see also ECF No. 1-2,

PageID.17-18, 20-21.)
                                            2
Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.671 Filed 04/22/21 Page 3 of 13



      B.     Discovery Requests

      On July 1, 2020, Defendants served various discovery requests, including:

(1) Defendants Snype’s Requests to Produce Documents (Nos. 1-39); (2)

Defendant Snype’s Interrogatories (Nos. 1-11); and, (3) Defendant Greyhound’s

Requests to Admit (Nos. 1-10) and Interrogatories/Notices to Produce (Nos. 1-

10). (ECF No. 23-3.) Absent an agreement or an order stating otherwise,

answers and responses to these discovery requests were due on or about July 31,

2020. See Fed. Rules Civ. P. 33(b)(2), 34(b)(2)(A), 36(a)(3).

      Defendants set forth a timeline of events. (See ECF No. 23, PageID.347.)

Plaintiff served initial disclosures on July 9, 2020. (ECF No. 23-4.) It seems

Plaintiff served responses to the Requests to Admit on July 27, 2020 (ECF No. 23-9),

and perhaps also in early September 2020 (ECF No. 23-11). The record contains two

versions of Plaintiff’s responses to Defendant Snype’s Interrogatories – one dated

September 21, 2020 (ECF No. 23-5) and another dated September 23, 2020 (ECF

No. 23-7, ECF No. 31-1, PageID.551-552). At oral argument, upon questioning

from the Court, Plaintiff confirmed that the latter of these two sets should be

considered the definitive answers. Regardless, both sets were woefully late, and

neither set was signed by Plaintiff Dozier, let alone “under oath[,]” as required by

Fed. R. Civ. P. 33(b)(3). To date, nearly ten months later and despite a motion to

compel being filed last month, this still has not been accomplished. Although the
                                           3
Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.672 Filed 04/22/21 Page 4 of 13



date of Plaintiff’s answers to Defendant Greyhound’s interrogatories and notices to

produce is unclear (ECF No. 23-6), Plaintiff provided supplemental answers dated

April 6, 2021, two-and-a-half weeks after this motion was filed (ECF No. 31-1,

PageID.554-564). Neither set of responses to Defendant Greyhound’s

interrogatories were provided under oath, or, for that matter, signed by Plaintiff

Dozier.

      C.     Consolidation

      On September 17, 2020, Judge Leitman consolidated the Dozier and

Northland Radiology cases. (ECF Nos. 8, 9.) On January 20, 2021, Plaintiff

Dozier filed a motion to amend her complaint to include an additional Defendant,

National Union Fire Insurance Company of Pittsburgh (“National Union”), as

PIP carrier. (ECF No. 11.) Defendants Greyhound and Snype have filed a

response (ECF No. 18), and Judge Leitman held an April 20, 2021 hearing,

granting the motion in part and denying it without prejudice in part.

      D.     Instant Motion

      Currently pending before the Undersigned is Defendants Snype and

Greyhound’s March 23, 2021 motion to compel Plaintiff Cornerra Dozier to

provide full and complete initial disclosures, answers to interrogatories and

responses to request to produce. (ECF Nos. 23, 24.)

      Plaintiff Dozier filed a response on April 6, 2021. (ECF No. 31.)
                                           4
    Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.673 Filed 04/22/21 Page 5 of 13



Defendants have filed a reply (ECF No. 33), the attachments to which include an

April 8, 2021 letter and a “proposed” stipulation and order partially resolving

Defendants’ motion to compel (ECF No. 33-2, PageID.579-585).1

         The Court held a video hearing for April 19, 2020, at which Attorneys

Gary R. Blumberg, Brandon T. Wolfe, and Mark E. Shreve appeared. As was

made clear on the record, Plaintiff’s counsel did not agree to the April 15, 2021

joint list of unresolved issues, but he also did not fulfill his own obligation to

advise the Court as to resolved or unresolved issues, which is why defense

counsel unilaterally had to file the “joint” statement required by my Practice

Guidelines. (ECF No. 34.)2


1
 The letter and proposed stipulation and order (ECF No. 33-2) appear to have
followed the parties’ meet and confer, which apparently occurred on March 31,
2021. As noted at the April 19, 2021 hearing, the Court is disturbed by Plaintiff’s
counsel’s admission that he recorded this meeting without seeking permission from
opposing counsel. The Court is also not happy that the proposed stipulation and
order appears to contain the electronic signature of Plaintiff's counsel when he did
not in fact approve it (ECF No. 33-2, PageID.585); defense counsel admits that this
was an error by his paralegal, although notably the error was not compounded by
adding the typical “with consent” or “with permission” verbiage. The Court also
notes that, while this proposed stipulation and order was attached to Defendants’
brief by way of illustration, it was never actually submitted through CM/ECF utilities
for entry as an order.
2
  Plaintiff Dozier also failed to: (a) provide a judge’s copy of her response brief to
chambers, as she is required to do by my Practice Guidelines and as she was twice
directed to do (ECF Nos. 25 & 26); and, (b) follow the briefing requirements of this
Court, as set forth in E.D. Mich. LR 7.1(d)(2) (“A brief supporting a motion or
response must, at the beginning, contain a concise statement of the issues presented
                                             5
Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.674 Filed 04/22/21 Page 6 of 13



      E.     Order

      For the reasons stated by the Court on the record, all of which are

incorporated by reference as if restated herein, Defendants’ March 23, 2021

motion to compel (ECF No. 23) is GRANTED. Preliminarily, and as Plaintiff

has admitted, the various discovery responses (ECF Nos. 23-5, 23-6, 23-7 and

23-8) – which include the deficient, unsworn interrogatory answers – were

significantly tardy under Fed. R. Civ. P. 33(b)(2) and 34(b)(2)(A). (See ECF No.

23, PageID.337-338 ¶ 6, admitted at ECF No. 31, PageID.540 ¶ 6.) Accordingly,

all of Plaintiff’s objections – including Plaintiff’s late objection that Defendant

has served more than 25 interrogatories (Fed. R. Civ. P. 33(a)(1)), which Plaintiff

admitted during the hearing was asserted for the first time in her April 6, 2021

response (see ECF No. 31, PageID.547-549, ECF No. 31-1) – have been waived

as untimely and, thus, are OVERRULED. Fed. Rules Civ. P. 33(b)(2),

34(b)(2)(A). Moreover, this objection, like others, is waivable. In re Dow

Corning Corporation, Case No. 95-CV-20512, 2010 WL 3927728 at *12 (E.D.

Mich. June 15, 2010) (Hood, J.). To be clear, the Court does not excuse the

failure to timely object to the interrogatories. Fed. R. Civ. P. 33(b)(4).

      More specifically, the Court makes the following rulings:



and, on the following page, the controlling or most appropriate authority for the
relief sought.”)
                                            6
    Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.675 Filed 04/22/21 Page 7 of 13



         (1)   as for Plaintiff’s initial disclosures (ECF No. 23-4), the Court finds

that they are incomplete. It seems that some of the disclosures, which were due

many months ago, came in response to Defendants’ motion, i.e., by way of

Plaintiff’s April 6, 2021 response (ECF No. 31, PageID.543-547); however,

defense counsel should not have had to file a motion to get that information. The

Court agrees that Plaintiff should be compelled to amend and supplement her

disclosures pursuant to Fed. R. Civ. P. 26(a)(1)(A)(ii) and (iii). (See ECF No.

34, PageID.603-604.) Accordingly, no later than Monday, May 10, 2021,

Plaintiff SHALL serve amended initial disclosures, which should be broken

down as it is broken down in Rule 26 for the applicable sections and as modified

by this Court’s directive, i.e.: (a) “the name and, if known, the address [and

email address] and telephone number of each individual likely to have

discoverable information--along with the subjects of that information--that the

disclosing party may use to support its claims or defenses, unless the use would

be solely for impeachment[,]” Fed. R. Civ. P. 26(a)(1)(A)(i);3 (b) “a copy…of all

documents, electronically stored information, and tangible things that the

disclosing party [or her counsel have] in [their] possession, custody, or control

3
  As explained on the record, Plaintiff need not name each and every subordinate
healthcare provider, but she must disclose any primary treater, such as doctors,
physician assistants, nurse practitioners, etc. As further explained from the bench,
the Court expects contact information, for both initial disclosures and interrogatory
responses, to include email addresses.
                                             7
    Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.676 Filed 04/22/21 Page 8 of 13



[appropriately Bates-stamped] and [that Plaintiff Dozier] may use to support

[her] claims or defenses, unless the use would be solely for impeachment[,]” Fed.

R. Civ. P. 26(a)(1)(A)(ii); and, (c) “a computation of each category of damages

claimed by the disclosing party--who must also [produce] as under Rule 34 the

documents or other evidentiary material, unless privileged or protected from

disclosure, on which each computation is based, including materials bearing on

the nature and extent of injuries suffered[,]” Fed. R. Civ. P. 26(a)(1)(A)(iii).4

Fed. R. Civ. P. 26(a)(1)(A)(iv)’s requirement to disclose insurance information

does not apply to Plaintiff Dozier, as conceded by defense counsel at the hearing.

         (2)   as for Plaintiff’s answers to Defendant Snype’s July 1, 2020

interrogatories (ECF No. 23-3, PageID.372-380), Plaintiff did not dispute that

she has failed to provide signed, sworn interrogatory answers to the Defendants

as required by Fed. R. Civ. P. 33. Plaintiff directed the Court’s attention to the

latter answers, i.e., those dated September 23, 2020 (ECF No. 23-7). The Court


4
  As explained on the record, any production made pursuant to this subsection may
be made under the protective order (which, incidentally, does not appear to be filed
in this case), if warranted. Plaintiff is reminded that she put certain medical records
into issue by bringing her claims for relief. While Plaintiff is not required to give
specific numbers as to pain and suffering (as these are matters that can be examined
during her deposition and are not amenable to exact calculation), Plaintiff must give
specific numbers for anything capable of being reduced to a number, to date.
Moreover, if Plaintiff is seeking future damages, then she will need to supplement, as
a matter of course. See Fed. R. Civ. P. 26(e) (“Supplementing Disclosures and
Responses.”)
                                            8
Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.677 Filed 04/22/21 Page 9 of 13



agrees that Plaintiff should be compelled to amend and supplement her answers

to Interrogatory Nos. 1-11 in accordance with Fed. R. Civ. P. 33(b) (“Answers

and Objections.”), although – as noted above – any objections have been waived

as untimely and shall not now be asserted. Therefore, no later than Monday,

May 10, 2021, and with particular attention to Rule 33(b)(3) (“Answering Each

Interrogatory.”), Plaintiff SHALL amend her answers to Defendant Snype’s

interrogatories (ECF No. 23-7) and Defendant Greyhound’s requests (ECF No.

31-1) and serve the supplemental answers upon the respective Defendants. The

answers must be complete, responsive, and signed under oath by Plaintiff.

Where a discovery requests is broken down into subparts, it must be answered in

subparts, so that it is clear what the answer to each subpart is. If the answer to

the request is, “I do not know,” or, “there is no evidence,” it needs to be clear.

The Court provides the following, further guidance as to specific requests, many

of which were set forth in the list of unresolved issues (ECF No. 34, PageID.605-

609) or specifically discussed at the hearing, although this guidance does not

excuse Plaintiff Dozier from strictly complying with the Federal Rules of Civil

Procedure or the directives of this Order as to any other specific requests, i.e.,

this guidance is not mutually exclusive, but merely illustrative:



            The current, substantive response to Plaintiff’s answer to
             Defendant Snype’s Interrogatory No. 6 (which seeks
                                            9
Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.678 Filed 04/22/21 Page 10 of 13



           information about future medical treatment), namely, “yes,
           physical therapy would be helpful[,]” (ECF No. 23-7,
           PageID.430), is non-responsive. The defense is entitled to
           know the basis of Plaintiff’s claim that she needs future
           treatment. If Plaintiff has been advised that she needs future
           treatment, then Plaintiff should specify the exact nature of the
           recommended treatment and by whom it was recommended. If
           Plaintiff has not been advised that she needs future treatment,
           then Plaintiff should state so.


          Plaintiff’s answer to Defendant Snype’s Interrogatory No. 7
           (ECF No. 23-7, PageID.431-432) is nonresponsive to subparts
           B and C. Plaintiff Dozier needs to make it clear whether a
           statement has been obtained, by whom it was obtained, and the
           nature of the statement, as well as provide detail as to all factual
           or opinion information or testimony that she anticipates the
           witness to give.


          Plaintiff’s answer to Defendant Snype’s Interrogatory No. 9
           (ECF No. 23-7, PageID.433-434) is deficient, as it does not
           include addresses, claim numbers and/or case numbers, nor
           does it include “the date Plaintiff made any application for
           benefits or damages,” or “the type and amounts of benefits or
           damages received.”


          Plaintiff’s answer to Defendant Snype’s Interrogatory No. 11
           (ECF No. 23-7, PageID.434) is deficient. Preliminarily,
           Plaintiff admitted that there is no legal basis for an
           “impermissible narrative” objection to an interrogatory from an
           adversary. More to the point, the defense is entitled to know
           the good faith basis that Plaintiff Dozier had to plead these
           allegations when she submitted them on April 2, 2020, not to
           mention whatever knowledge or evidence she presently
           possesses in support of these claims, whether of her own accord
           or constructively through counsel. See Fed. R. Civ. P. 11(b)
           (“Representations to the Court.”); M.C.R. 1.109(E)(5) (“Effect
           of Signature.”). Interrogatory No. 11 is phrased to determine
           Plaintiff’s bases for several of the paragraphs (¶¶ 12, 13, 15, 16,
                                         10
Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.679 Filed 04/22/21 Page 11 of 13



             40, 41, 42, 54, 55 and 56) within her complaint. The defense is
             entitled to know the bases for Plaintiff’s claims and allegations
             made within the complaint. If she has responsive information,
             then she must supply it. If she does not have responsive
             information or lacks knowledge or evidence, then she should so
             state. Of course, Plaintiff will have to consider for herself
             whether allegations she made should be withdrawn or not. Put
             another way, if Plaintiff does not have a good faith basis for any
             allegation made within her complaint, then she should consider
             withdrawing it, lest she be subject to a defense motion to strike
             (e.g., Fed. R. Civ. P. 12(f)) or for sanctions (e.g., Fed. R. Civ. P.
             11(c)) or both. As explained from the bench, pleading an
             allegation “upon information and belief” requires that the party
             be subject to disclosing the information or explaining the basis
             of the belief. (Query: “What information?” and “What belief?”)

      (3)    As for Plaintiff’s responses to Defendant Snype’s July 1, 2020

requests to produce (ECF No. 23-3, PageID.363-371), Plaintiff points to the

submission of responses by way of a September 23, 2020 letter (ECF No. 31-1)

and/or the October 9, 2020 e-mail (ECF No. 23-8). The Court concludes that

Plaintiff needs to respond to the requests to produce in a manner consistent with

Fed. R. Civ. P. 34(b)(2) (“Responses and Objections.”), although – as noted

above – any objections have been waived as untimely. Therefore, no later than

Monday, May 10, 2021, and with particular attention to Rule 34(b)(2)(B)

(“Responding to Each Item.”), Plaintiff SHALL serve Bates-stamped documents

and written responses that include Bates-stamp references in her written

responses where possible. Defendants are entitled to know which documents are

responsive to which requests and should not have to sort through a “document
                                            11
Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.680 Filed 04/22/21 Page 12 of 13



dump,” even a small one, to figure it out for themselves.

      (4)    as for Defendants’ request for costs and attorney fees (ECF No. 23,

PageID.338, 353), the Court GRANTS this request. Fed. R. Civ. P. 37(a)(5)(A) (“If

the motion is granted--or if the disclosure or requested discovery is provided after

the motion was filed--the court must, after giving an opportunity to be heard, require

the party or deponent whose conduct necessitated the motion, the party or attorney

advising that conduct, or both to pay the movant's reasonable expenses incurred in

making the motion, including attorney's fees.”) (emphases added). Defendants have

up to and including Monday, May 3, 2021 by which to file a supported and sworn

statement of such expenses, which must heed the expectations explained from the

bench; no later than Monday, May 17, 2021, Dozier may file any objections

thereto.

      Finally, Plaintiff Dozier and her counsel are warned that any failure to comply

with this order may subject the disobeying party to any of the sanctions set forth in

Fed. R. Civ. P. 37(b) (“Failure to Comply with a Court Order.”), up to and including

dismissal of the case.




                                          12
Case 4:20-cv-11091-MFL-APP ECF No. 38, PageID.681 Filed 04/22/21 Page 13 of 13



        IT IS SO ORDERED.5

    Dated: April 22, 2021
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




5
  The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within which
to file objections for consideration by the district judge under 28 U.S.C. § 636(b)(1).
                                          13
